Case: 12-13076   Date Filed: 01/14/2013   Page: 1 of 2

                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-13076
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:10-cr-14017-KMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee


                                  versus



MARC DENNIS VADNAIS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 14, 2013)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-13076     Date Filed: 01/14/2013    Page: 2 of 2

      Marc Vadnais appeals his 180-month sentence, imposed within the

applicable guideline range, after pleading guilty to one count of receipt of child

pornography in violation of 18 U.S.C. § 2252(a)(2). We review the reasonableness

of a sentence under a deferential abuse-of-discretion standard. Gall v. United

States, 552 U.S. 38, 41, 128 S.Ct. 586, 591, 169 L.Ed.2d 445 (2007). In

determining substantive reasonableness, we examine the totality of the

circumstances, including an evaluation of whether the statutory factors in

§ 3553(a) support the sentence. United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008).

      We are satisfied, on this record, that the district court’s decision to impose a

180-month sentence was substantively reasonable. The record clearly shows that

Vadnais’s sentence was appropriate to comport with the purposes of § 3553(a)(2).

His sentence is within the Guidelines and furthermore, it reflects the seriousness of

his offense and the evidence of postsentencing rehabilitation.

AFFIRMED.




                                          2